Fourth Court of Appeals
                                San Antonio, Texas
                                   November 20, 2015

                                   No. 04-14-00674-CV

John M. DONOHUE, Owner 2005 Dodge HD 2500 Truck VIN 3D7KS28C2560708438 TXLP
                                  86ZZF3,
                                  Appellant

                                            v.

Daniel R. BUTTS, Bandera County Sheriff; J.J. Martinez, Deputy; Deputy John Doe #1; Deputy
        John Doe #2; Deputy John Doe #3, Individually and In Their Official Capacity,
                                       Appellees

               From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CV-14-0000180
                       Honorable M. Rex Emerson, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the appellant's motion for rehearing, and the motion is
DENIED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court